DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Boughner on 04/08/2022.
The application has been amended as follows: 
Claim 21 should read as follows:
21. A method of charging an electronic apparatus, the method comprising: determining a charging mode of the electronic apparatus in response to the electronic apparatus being connected to a power supplier; and 
charging batteries in the determined charging mode, 
wherein the batteries are connected in parallel before the electronic apparatus is connected to the power supplier, and wherein the charging of the batteries comprises: 
charging the batteries, while the batteries are connected in parallel, in response to the charging mode being determined to be a low-voltage  charging mode; and 
changing a connection relationship between the batteries such that the batteries are connected in series and charging the batteries while the batteries are connected in series, in response to the charging mode being determined to be a high-voltage charging mode, 
wherein the determining of the charging mode comprises:
 calculating a required charging current value based on either one or both of an output voltage value of a power supplier and a usage pattern of a user; 
determining the charging mode to be the hiqh-voltaqe charging mode in response to the calculated required charging current value being greater than or equal to a threshold current;  and 
determining the charging mode to be the low-voltage charging mode in response to the calculated required charging current value being less than the threshold current.

Allowable Subject Matter
Claims 1-4,7,9-14,17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, wherein the charging controller is further configured to: calculate a required charging current value based on either one or both of an output voltage value of a power supplier and a usage pattern of a user, determine a charging mode to be a hiqh-voltaqe charging mode in response to the calculated required charging current value being greater than or equal to a threshold current, control, in the hiqh-voltaqe charging mode, the switch network such that the batteries are in series connection relationship, determine the charging mode to be a low-voltage charging mode in response to the calculated required charging current value being less than the threshold current, and control, in the low-voltage charging mode, the switch network such that the batteries are in parallel connection relationship. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 11 recites, inter alia, calculating a required charging current value based on either one or both of an output voltage value of a power supplier and a usage pattern of a user; determining a charging mode to be a hiqh-voltaqe charging mode in response to the calculated required charging current value being greater than or equal to a threshold current; controlling, in the hiqh-voltaqe charging mode, a switch network electrically connected to batteries such that the batteries are in series connection relationship; determining the charging mode to be a low-voltage charging mode in response to the calculated required charging current value being less than the threshold current, and controlling, in the low-voltage charging mode, the switch network such that the batteries are in parallel connection relationship. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 21 recites, inter alia, wherein the determining of the charging mode comprises: calculating a required charging current value based on either one or both of an output voltage value of a power supplier and a usage pattern of a user; determining the charging mode to be the hiqh-voltaqe charging mode in response to the calculated required charging current value being greater than or equal to a threshold current; and determining the charging mode to be the low-voltage charging mode in response to the calculated required charging current value being less than the threshold current. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859